Citation Nr: 9922235	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-39 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for a 
chronic acquired psychiatric disability, currently diagnosed 
as oppositional defiant disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from October 1942 to 
July 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) August 1994 rating decision 
which denied an increased (compensable) rating for his 
service-connected psychiatric disability.  In June 1997, the 
case was remanded to the RO for additional development of the 
evidence.


FINDING OF FACT

The veteran's service-connected psychiatric disability, 
diagnosed as oppositional defiant disorder, is currently 
manifested by transient symptoms such as irritability, poor 
impulse control, and defiance, and expectable reactions to 
psychosocial stressors such as difficulty concentrating after 
a family argument; it is productive of slight impairment in 
social and occupational functioning.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating, but no more, 
for the veteran's service-connected psychiatric disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that his service-connected psychiatric disability has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veteran's claim.  
Thus, the Board is satisfied that the statutory duty to 
assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for psychoneurosis (anxiety 
neurosis) was granted by August 1945 RO rating decision, and 
a 50 percent rating was assigned.  That decision was based on 
the veteran's service medical records showing in-service 
onset and inpatient treatment of symptoms of anxiety, 
irritability, restlessness, and outbursts of anger.

By May 1946 RO rating decision, the evaluation of the 
veteran's service-connected psychiatric disability was 
reduced from 50 to 0 percent, based on April 1946 VA 
psychiatric examination report at which time there was no 
evidence of a clinically disabling neuropsychiatric 
disability.  

VA hospitalization records from November to December 1947 
reveal treatment associated with the veteran's symptoms of 
irritability, anger and violence, and adjustment 
difficulties.  During hospitalization, acute situational 
maladjustment was diagnosed.

VA hospitalization records from April to May 1948 reveal 
treatment associated with symptoms of anger, violence, and 
difficulty getting along with people.  In pertinent part, 
emotional instability reaction was diagnosed at hospital 
discharge.

VA medical records from January to November 1993 reveal 
treatment associated with various symptoms and illnesses 
including stroke residuals which the veteran appears to have 
suffered in 1986, but there is no indication of treatment 
associated with the veteran's service-connected psychiatric 
disability.

On VA psychiatric examination in December 1994, the veteran 
indicated that he felt anxious, irritable, nervous, and 
experienced sleeping difficulties, noting that he had not 
received follow-up psychiatric treatment since 
hospitalization in 1949.  He indicated that he has been 
married for 43 years and had 4 children, and that he was 
employed by the same employer from 1957 to 1991 at which time 
he retired.  On examination, he was mildly depressed and 
irritable, but there was no evidence of formal thought-
disorder.  Dysthymia was diagnosed.

Pursuant to the June 1997 Board remand, a VA fee-basis 
psychiatric examination was performed in February 1999 
(including the examiner's review of the entire claims file), 
at which time the veteran indicated that he avoided doing or 
thinking about doing "difficult" things, had problems 
controlling his impulses and often lost his temper, was angry 
and resentful, and refused to comply with "requests or 
rules."  He denied experiencing anhedonia, any psychotic, 
manic, depressive, or panic symptoms.  He indicated that he 
was hospitalized twice for his psychiatric disability, in 
1945 or 1946 and around 1949, and denied having received any 
outpatient psychiatric treatment.  He indicated that he has 
been married to his spouse for 45 years (noting that his 
marriage was not impaired by his psychiatric disability) and 
has 4 children with whom he maintains contact.  Reportedly, 
he was employed as a machinist for 34 years and retired in 
1991, noting that his lack of patience could have impaired 
his ability to maintain employment.  He indicated that he 
interacted socially with friends and relatives and denied 
experiencing any problems with people.  On examination, there 
was no evidence of psychotic symptoms, impairment of mood, 
judgment, insight, or thought-process, and he did not display 
inappropriate, obsessive, or ritualistic behavior; the rate 
and flow of speech were not irrelevant, illogical, or 
obscure.  Oppositional defiant disorder was diagnosed, and 
Global Assessment of Functioning (GAF) score attributable 
thereto was assigned as 75 (reflecting that, if the pertinent 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, such as difficulty 
concentrating after a family argument or no more than slight 
impairment in social, occupational, or school functioning).  

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the criteria for 
evaluation of mental disorders has changed.  The veteran's 
service-connected psychiatric disability, diagnosed as 
oppositional defiant disorder, is currently evaluated under 
the rating criteria in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9400, and a noncompensable 
rating is assigned.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to mental disabilities.  
Some of the criteria under the old regulations may be more 
liberal than under the new criteria; accordingly, the Board 
will also consider this case under both rating criteria.

Under the regulations in effect prior to November 7, 1996, a 
noncompensable rating was warranted under Diagnostic Code 
9400, if there were neurotic symptoms which may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  A 30 percent rating was 
warranted under Diagnostic Code 9400, where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
rating was warranted where there was evidence of lesser 
severity with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in that 
section were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
reasons or bases for its decision.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).

The VA General Counsel concluded that the term "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability which is "more than moderate but 
less than rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 
9, 1993).

Under the regulations in effect on and after November 7, 
1996, a noncompensable evaluation is warranted under 
Diagnostic Code 9400 where a mental condition has formally 
been diagnosed but the symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
provided under Diagnostic Code 9400 where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent evaluation is provided under Diagnostic Code 9400 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

On close review of the veteran's file, the Board finds that 
the evidence supports a 10 percent rating for the veteran's 
service-connected psychiatric disability under the criteria 
in affect prior to November 7, 1996.  Although he is not 
shown to have received any psychiatric treatment in many 
years and appears to function well in social settings (he has 
been married to his current spouse for more than 40 years and 
has 4 children with whom he maintains a contact, he does not 
experience marital difficulties due to his psychiatric 
disability, and he interacts socially with friends), he does 
experience symptoms of irritability, short temper, poor 
impulse control, and defiance, symptoms which are 
collectively productive of slight impairment in social and 
occupational settings (see VA fee-basis psychiatric 
examination report in February 1999).  Although his 
retirement from the work force in 1991 does not appear to 
have been due to his psychiatric disability, he indicated on 
VA examination in February 1999, that his impatience could 
have impacted his ability to maintain employment.  Thus, 
resolving the benefit of the doubt in the veteran's favor, 
the Board believes that a 10 percent rating is appropriate in 
this case under the "old" Diagnostic Code 9400.  See 
38 C.F.R. §§ 4.3, 4.7 (1998).

Based on the entire record, as discussed above, the Board 
finds that a rating in excess of 10 percent is not warranted 
for the veteran's service-connected psychiatric disability 
under the "old" or "new" rating criteria, identified 
above.  Using first the "old" criteria, the evidence 
indicates that his social and occupational functioning is 
slightly impaired by symptoms such as poor impulse control, 
irritability, and defiance (as reflected on VA psychiatric 
examination in February 1999).  Overall, the evidence does 
not reflect that there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, or that the veteran's 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400.  In particular, although the 
evidence reveals that he continues to manifest symptoms such 
as irritability, poor impulse control, and defiance, he has 
not sought outpatient treatment or participated in therapy 
since hospitalization in the late 1940s.  Moreover, he 
interacts socially with friends and relatives, and it does 
not appear that he experiences a definite impairment in his 
ability to interact with others.  

The Board also notes that "definite" industrial impairment, 
the presence of which warrants a 30 percent disability rating 
under the "old" Diagnostic Code 9400, represents a degree 
of social and industrial inadaptability which is more than 
moderate.  See VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
In this case, the entirety of the evidence discussed above 
clearly does not show that the degree of the veteran's social 
and industrial inadaptability is more than moderate (see 
February 1999 VA fee-basis psychiatric examination report, at 
which time a GAF score of 75 was attributable to his 
psychiatric disability).  In fact, he is shown to have 
adapted very well, both socially and industrially, despite 
the recurrence of his psychoneurosis symptoms.  The severity 
of his pertinent symptoms, overall, clearly does not meet the 
rating criteria for a rating greater than the currently 
assigned 10 percent under Diagnostic Code 9400 in effect 
prior to November 7, 1996.

Using the new criteria, the Board also finds that an 
evaluation in excess of 10 percent for the veteran's 
psychiatric disability is not warranted, as he does not 
exhibit symptoms required for the next greater evaluation.  
38 C.F.R. § 4.130.  As shown by the evidence of record, 
including VA fee-basis psychiatric examination in February 
1999, he continues to exhibit symptoms of irritability, poor 
impulse control, and defiance.  However, there is no evidence 
showing that his disability is productive of decrease in work 
efficiency or periods of inability to perform occupational 
tasks due to symptoms such as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
memory loss.  As indicated by the examining psychiatrist in 
February 1999, the pertinent symptoms are transient and 
productive of no more than slight impairment.  As discussed 
above, the veteran's ability to function in social settings 
is also only slightly impaired.  Thus, his psychoneurosis 
symptoms overall are consistent with the rating criteria for 
no more than a 10 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1998).  


ORDER

A 10 percent schedular rating for chronic acquired 
psychiatric disability, diagnosed as oppositional defiant 
disorder, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 

